
	
		I
		111th CONGRESS
		2d Session
		H. R. 4638
		IN THE HOUSE OF REPRESENTATIVES
		
			February 22, 2010
			Ms. Herseth Sandlin
			 (for herself, Mrs. Emerson,
			 Mr. Shuler,
			 Mr. Thompson of Mississippi, and
			 Mr. Himes) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  to provide commodity assistance to States participating in the school breakfast
		  program established under the Child Nutrition Act of 1966.
	
	
		1.Healthy Start
			 ActThis Act may be cited as
			 the Healthy Start Act.
		2.Commodity
			 assistance for the school breakfast programSection 6 of the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1755) is amended—
			(1)by striking
			 subsection (b) and inserting the following:
				
					(b)Commodity
				assistance for the school lunch and breakfast programsNot later
				than September 30 of the following school year, the Secretary shall deliver to
				each State participating in—
						(1)the school lunch
				program established under this Act, commodities valued at the total level of
				assistance authorized under subsection (c) for each school year for the school
				lunch program in the State; and
						(2)the school breakfast program established
				under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773),
				commodities valued at the total level of assistance authorized under subsection
				(d) for each school year for the school breakfast program in the
				State.
						;
				and
			(2)by striking
			 subsection (d) and inserting the following:
				
					(d)Value of donated
				foods for the school breakfast program
						(1)In
				generalSubject to paragraph (2), in the case of the school
				breakfast program established under the Child Nutrition Act of 1966 (42 U.S.C.
				1771 et seq.), the value of donated foods shall be 5 cents.
						(2)Adjustment
							(A)In
				generalThe value of donated foods under paragraph (1) shall be
				adjusted on July 1, 2011, and each July 1 thereafter, to reflect changes in the
				Price Index for Food Used in Schools and Institutions.
							(B)Food
				components
								(i)In
				generalThe Index shall be computed using 5 major food components
				of the Producer Price Index of the Bureau of Labor Statistics (cereal and
				bakery products, meats, poultry and fish, dairy products, processed fruits and
				vegetables, and fats and oils).
								(ii)WeightingEach
				component shall be weighed using the same relative weight as determined by the
				Bureau of Labor Statistics.
								(C)Time
				periodThe value of food assistance for each meal shall be
				adjusted each July 1 by the annual percentage change in a 3-month average value
				of the Price Index for Foods Used in Schools and Institutions for March, April,
				and May each year.
							(D)RoundingThe
				adjustment shall be computed to the nearest 1/4
				cent.
							(3)Calculation
							(A)In
				generalSubject to subparagraph (B), for each school year, the
				total amount of commodity assistance, or cash in lieu of commodity assistance,
				available to a State for the school breakfast program shall be the product
				obtained by multiplying—
								(i)the number of
				breakfasts served in the preceding school year; by
								(ii)the rate
				established under paragraph (2).
								(B)ReconciliationAfter
				the end of each school year, the Secretary shall—
								(i)reconcile the
				number of breakfasts served by schools in each State with the number of
				breakfasts served by schools in each State during the preceding school year;
				and
								(ii)increase or
				reduce subsequent commodity assistance, or cash in lieu of commodity
				assistance, provided to each State based on the
				reconciliation.
								.
			
